Citation Nr: 0102261	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  99-17 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1942 to 
October 1944.  The appellant is the widow of the veteran.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a June 1999 rating decision rendered by the 
Jackson, Mississippi, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


REMAND

The law provides that VA has a duty to assist veterans and 
other claimants in developing their claims for VA benefits.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This duty to assist requires VA to 
make "reasonable efforts to obtain relevant records 
(including private records)" and that to provide a medical 
opinion when such opinion is necessary to make a decision on 
the claim.  Id. at § 3(a) (to be codified as amended at 
38 U.S.C. § 5103A).  After a review of the evidence, the 
Board finds that further development is required.

The evidence shows that the veteran died in March 1999.  The 
Board notes that there are two Certificates of Death in the 
claims folder.  The first is an original colored copy that 
has a date stamp of April 16, 1999 with the embossed seal of 
the Mississippi State Board of Heath.  This certificate 
indicates that the immediate cause of the veteran's death was 
hypoxic hypercapnic respiratory failure due to pneumonia due 
to chronic obstructive disease.  The line for other 
significant conditions contributing to death, but not 
resulting in the underlying cause is blank.

In a letter received in May 1999, the veteran submitted a 
photocopy of a death certificate.  This photocopied 
certificate has a date stamp of April 15, 1999, one day 
prior, to the original copy identified above.  This photocopy 
has the same immediate cause of death that is listed in the 
original copy; however, the photocopy also indicates that 
PTSD was another condition that contributed to the veteran's 
death, but did not result in the underlying cause.  In her 
letter, the appellant indicated that the veteran's physician 
made the notation.  However, as indicated above, this 
notation does not appear on the subsequent April 16 original 
copy.    

In reviewing the conflicting certificates of death, the Board 
notes that they have a statement on their face that reads:

A REPRODUCTION OF THIS DOCUMENT RENDERS IT 
VOID AND INVALID, DO NOT ACCEPT UNLESS 
EMBOSSED SEAL OF THE MISSISSIPPI STATE BOARD 
OF HEALTH IS PRESENT.  IT IS ILLEGAL TO ALTER 
OR COUNTERFEIT THIS DOCUMENT.

The certified copy dated April 16, 1999 has the embossed seal 
of the Mississippi State Board of Health.  However, as the 
photocopy dated April 15, 1999, does not have the embossed 
seal of the Mississippi State Board of Health, it does not 
appear to be a valid copy.  Due to the uncertainty 
surrounding the authenticity of the photocopied certificate 
of death, the Board is of the opinion that the case should be 
remanded.  In particular, the RO should contact the appellant 
to assess the veracity of the photocopied certificate.  

The Board finds that another medical opinion would be 
probative in ascertaining whether the veteran's PTSD caused 
the veteran's death.  The Board notes that the veteran's 
private physician submitted an April 1999 letter indicating 
that he had treated the veteran for one and half years prior 
to his death.  This physician indicated that he felt that the 
veteran's death was exacerbated by chronic smoking and 
drinking which he felt was related to the veteran's PTSD.  
However, he indicated "the outcome still may have been the 
same" if the veteran had not had problems with smoking and 
drinking.  As the evidence does not show that this physician 
reviewed the veteran's service medical records or any other 
related documents which would have enabled him to form an 
opinion on an independent basis, the Board is of the opinion 
that a new medical opinion would be probative.  See Elkins v. 
Brown, 5 Vet. App. 474, 478 (1993); see also Swann v. Brown, 
5 Vet. App. 229 (1993). 

Based on the above discussion, this case is REMANDED for the 
following actions:

1.  The RO should contact the appellant 
in an effort to verify the authenticity 
of the photocopied certificate of death.  
Specifically, the RO should:
 
a.  Request that the appellant 
provide the original, seal embossed 
certificate of death indicating that 
PTSD was a condition that 
contributed to the veteran's death. 

b.  If the original certificate 
indicating PTSD as a contributing 
factor of the veteran's death is not 
available, the appellant should be 
asked to indicate the nature of the 
circumstances in which she came into 
possession of the photocopied 
certificate of death.  The appellant 
should be asked to specifically 
indicate: when she came into 
possession of the photocopied 
document; how she obtained 
possession of each document; whether 
she witnessed an individual alter or 
amend the certificate and, if so, 
who made the alteration or amendment 
the certificate.

2.  Following completion of the above, 
the claims folder should be forwarded to 
a VA physician to provide an opinion as 
to the relationship, if any, between the 
cause of the veteran's death and his 
service connected psychiatric disorder.  
The physician should be asked to:

a)  review the claims folder prior 
to compiling his or her report and 
should indicate on the report that 
such review has been completed.  

b)  proffer an opinion as to whether 
the veteran's cause of death "more 
likely than not," "at least as 
likely as not," or "not as least 
as likely as not" related to, or 
resulted from, his PTSD or treatment 
therefore. 

3.  Upon completion of the foregoing, the 
RO should review the claims folder and 
ensure that all of the development action 
has been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The Court has held 
that, if the requested examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (2000) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes.").  
Green v. Derwinski, 1 Vet.App. 121, 124 
(1991); Abernathy v. Principi, 3 Vet.App. 
461, 464 (1992); Ardison v. Brown, 6 
Vet.App. 405, 407 (1994).

4.  The RO should then review the issue 
on appeal, if appropriate.  If the 
decision remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which to 
respond.  Thereafter, subject to current 
appellate procedures, the case should be 
returned to the Board.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purpose of this REMAND is to obtain additional 
evidence.  No inference should be drawn regarding the final 
disposition of this claim.  The appellant is hereby informed 
that failure to cooperate with the requested development may 
have an adverse effect upon her claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,      

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


